EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Jerry Suva (Reg#: 67902) on 3/12/2021.
The application has been amended as follows: 
36. (New) The method of Claim 35 [[36]], wherein the adjustment of the current source is based upon current loads.  
37. (New) The method of Claim 35 [[36]], wherein the adjustment of the current source is based upon temperature measurement.  
38. (New) The method of Claim 35 [[36]], wherein the adjustment of the current source correlates to a USB mode of operation.  
39. (New) The method of Claim 35 [[36]], wherein adjustment of the current source causes an identification of available power.  
ATTORNEY DOCKETPATENT APPLICATION68354.23104715/889,379 840. (New) The method of Claim 35 [[36]], wherein adjustment of the current source causes an identification signal communicated through a configuration channel pin.  
41. (New) The method of Claim 35 [[36]], wherein adjustment of the current source is performed according to a priority between the plurality of USB connectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        March 13, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187